Citation Nr: 0407534	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1972 to October 
1976.

This appeal arises from a December 1998 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied entitlement to 
service connection for a left shoulder disability.  This 
issue was remanded for development by the Board of Veterans' 
Appeals (Board) in October 2000.  The case has now been 
returned for appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The preponderance of the competent medical evidence is 
against the veteran's claim that he has a chronic left 
shoulder disability associated with his military service.


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in July, October, (prior to 
the initial adjudication of the claim) and December 1998, VA 
informed the veteran of the actions he must take and the type 
of evidence required in order to establish his current claim, 
to include medical evidence that would link his current left 
shoulder disability to his military service.  These letters 
also notified the veteran of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  These letters informed him of the 
development that would be completed by VA in substantiating 
his claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  In addition, the Board's 
remand instructions of October 2000 notified the veteran of 
the actions that would be undertaken by VA and himself in 
order to finalize development in this case.  In the Statement 
of the Case (SOC) of April 1999 and the Supplemental 
Statement of the Case (SSOC) of November 2002, VA 
specifically notified him of the evidence that it had 
considered.  The SOC and SSOC also notified the veteran of 
the pertinent laws and regulations and the reasons and bases 
for VA's decision.  Specifically, the SOC and SSOC notified 
the veteran of the law and regulations governing the grant of 
entitlement to service connection for a disease or injury.  
He was also notified of both the old and new laws and 
regulations governing VA's duty to notify and assist and 
given an opportunity to comment on them.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of a VCAA notice have been fully satisfied, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  In September 2003, the veteran stated 
that he had requested additional medical records from the 
National Personnel Records Center (NPRC) and had not received 
a reply.  He was provided 120 days to submit additional 
evidence, but did not respond.  Regardless, the veteran's 
complete service medical records are already associated with 
the claims folder.  He has not alleged that he is currently 
in receipt of Workers' Compensation or Social Security 
Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  In 
addition, the veteran was afforded VA compensation 
examinations in April 2002.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The VA examiners indicated that they 
had reviewed the medical evidence in the veteran's claims 
file, reported the medical history, provided examination 
findings regarding the veteran's left shoulder complaints (to 
include radiological studies), and provided the appropriate 
diagnoses/etiological opinions.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and etiology of the veteran's current 
left shoulder disability.  The veteran has not identified any 
private healthcare provider that has treated his claimed left 
shoulder disability.  Thus, the duty to notify the veteran of 
an inability to obtain identified records has been met.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By 
letter of April 2003, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that it 
would not undertake any further development in his claim.  A 
review of the claims file indicates that the veteran 
requested a hearing before VA on his substantive appeal of 
May 1999.  This hearing was scheduled and the veteran was 
notified of the time, date, and place of the hearing by 
letter of June 1999, sent to his last reported address on the 
May 1999 substantive appeal.  However, the veteran failed to 
appear for this hearing.  He has not requested that this 
hearing be rescheduled nor presented any contentions showing 
good cause for his failure to report.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  Specifically, the 
veteran has not identified any available medical evidence not 
of record that would provide a competent opinion on the 
etiology of his left shoulder disability.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Finally, the Board finds that the RO has fully complied with 
its remand instructions of October 2000.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO's actions include 
requesting by letter of May 2001 that the veteran identify 
pertinent healthcare providers.  The veteran's response of 
January 2002 only identified VA treatment, records of which 
had already been associated with the claims file.  In 
addition, the RO obtained VA compensations examinations that 
provide appropriate opinions on the etiology of the left 
shoulder disability.  Therefore, the Board determines that 
further development is not required based on its remand 
instructions of October 2000.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Left Shoulder Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran has alleged that he injured his left shoulder 
during his military service and that this symptomatology has 
continually bothered him to the present time.  He contends 
that his current left shoulder disability is a result of his 
in-service injury.  

A review of the service medical records reveals an entrance 
examination of June 1972 that found his upper extremities and 
musculoskeletal system to be normal.  He did not report any 
prior medical history of a left shoulder injury or 
disability.  An outpatient record of February 1974 noted the 
veteran's complaint of pain in his shoulder and low back 
after lifting heavy equipment.  The impression was mild 
muscle strain.  

In two outpatient records of June 1974, the veteran 
complained of continuing left shoulder pain.  The impression 
was bicep tendonitis.  In July 1974, the veteran indicated 
that he was feeling much better and was practically free of 
left shoulder pain.  The impression was "resolving" and he 
was released for duty.  However, a physical profile was 
issued to the veteran in mid-July 1974 for an unidentified 
muscle strain.  He was prohibited from lifting over 25 pounds 
and was not to do prolonged sitting or bending.  This 
condition was felt to be temporary and his date of release 
from profile was in late July 1974.

VA medical records report treatment for the veteran's left 
shoulder complaints during the late 1990s.  An outpatient 
record of May 1998 noted the veteran's complaints of left 
shoulder pain that had started two to three weeks before.  He 
claimed to have suffered with tendonitis in 1974.  The 
impression was chronic left shoulder myalgia.  A cervical 
spine X-ray found degenerative disc changes in the form of 
narrowing disc spaces from the C3 through C5 levels.  There 
was no evidence of recent fracture or subluxation.  The 
impression was minor abnormality.  A cervical spine magnetic 
resonance image (MRI) of May 1998 noted a diagnosis of a 
major abnormality consisting of cervical spondylosis from the 
C3 through C6 levels.  A referral for a neurosurgery 
consultation indicated that the veteran's left shoulder 
symptoms had existed for the past three months.  A physical 
therapy consultation report of May 1998 noted the veteran's 
reported history of chronic neck pain that started during his 
military service.  An outpatient record of July 1998 noted an 
assessment of chronic neck pain secondary to cervical 
spondylosis with radicular symptoms suggestive of C6/C7 
radiculopathy.  An electromyograph (EMG) of October 1998 
revealed a normal nerve conduction study in the left upper 
extremity.  However, needle examination showed minimally 
increased insertional activity in the left deltoid muscle and 
large motor unit potentials firing in reduced numbers in that 
muscle and in the left infraspinatus muscle.  The 
interpretation was electrophysiologic evidence of an old or 
chronic left C5 radiculopathy.  A November 1998 outpatient 
record noted an assessment of cervical spine degenerative 
joint disease with C5 radiculopathy.  In late November 1998, 
the assessment was cervical spondylosis with chronic or old 
C5 radiculopathy.  

A VA outpatient record of February 1999 noted diagnoses of 
cervical spondylosis with C5 radiculopathy and chronic neck 
and left shoulder myofascial pain.  The assessment on 
outpatient examination in March 1999 was chronic neck pain 
secondary to degenerative joint disease, myofascial pain 
syndrome, and old C5 radiculopathy.  

A VA cervical spine MRI of March 2002 found the vertebral 
bodies were anatomically aligned with some straightening of 
the upper cervical curvature.  There was narrowing of the 
disc spaces and spinal canal diameter from the C3 through C7 
levels with posterior disc marginal osteophyte complexes.  
The impression was multilevel spondylosis.  A left shoulder 
X-ray of April 2002 was interpreted by the radiologist as 
normal.  On orthopedic examination in April 2002, the veteran 
reported he first complained of left shoulder pain in 
February 1974 after lifting heavy equipment.  He claimed that 
after that he had several episodes of similar pain after 
carrying heavy loads on the left side.  The veteran's current 
symptoms included pain in his neck and shoulders with 
paresthesia and numbness shooting down his left arm.  The 
examiner noted that left shoulder X-rays were normal.  
Apparently, cervical spine X-rays were interpreted to show 
multilevel degenerative disc disease with stenosis, most 
marked at the C4-C5 level, with left C5 radiculopathy.  The 
diagnosis was advanced degenerative joint disease of the 
cervical spine with impingement of the nerve root and 
radiculopathy in the left shoulder and arm.  The examiner 
commented that the veteran's current problem arises from the 
cervical spine rather than pathological changes in the left 
shoulder.  He opined that the left shoulder problem was not 
likely a result of tendonitis that the veteran suffered with 
during his military service.

On a VA neurological examination of April 2002, the veteran 
reported that he had initially injured his left shoulder in 
1974 while carrying heavy equipment.  He noted that this 
injury had resulted in left shoulder pain and numbness in the 
fingers of his left hand.  These symptoms had allegedly 
continued to the present time.  After examination, the 
neurologist concluded that the objective findings did not fit 
a classic left median neuropathy, peripheral neuropathy, or 
cervical radiculopathy.  

A review of the medical evidence indicates that the majority 
of the available medical opinion has associated the veteran's 
left shoulder complaints with his cervical spine disability 
and resulting radiculopathy.  While the neurologist of April 
2002 indicated that the physical examination findings did not 
fit radiculopathy, the orthopedist opinion of the same month 
and the majority of the outpatient examiners have indicated 
such is the case.  This preponderance of the medical opinions 
are supported by diagnostic findings on the cervical spine 
MRIs of October 1998 and March 2002 that noted significant 
degenerative disc disease and spondylosis, and the EMG study 
of October 1998 that reported objective evidence of left C5 
radiculopathy.  In addition, the diagnostic results of the 
left shoulder X-ray of April 2002 failed to note any 
abnormality with this joint.  Based on the opinions of the 
majority of the medical examiners, which are supported by the 
diagnostic studies, the Board finds that the veteran's 
current left shoulder complaints are attributable to a 
cervical spine disorder, and not related to any left shoulder 
injury or disability.

Finally, the VA outpatient records of early 1999 did note 
impressions for a left shoulder disorder characterized as 
chronic myofascial pain syndrome.  These examiners did not 
relate this current disorder to the veteran's military 
service.  In fact, the orthopedist examiner of April 2002 
found that any existing problems with the left shoulder were 
not related to the tendonitis noted during military service.  
This is supported by the findings noted in the service 
medical records.  In July 1974, the left shoulder tendonitis 
was opined to be temporary and in the process of resolving.  
There is also a lack of any documented treatment for a left 
shoulder disorder for many years following the veteran's 
separation from service.  Therefore, the medical evidence 
both in and post-service indicates that any current left 
shoulder disability is not etiologically related to the 
tendonitis found during military service.  

Although some examiners recorded the veteran's history of a 
left shoulder disorder that had its onset during service, 
these statements do not in any way demonstrate that these 
examiners found a causative relationship between the 
veteran's active service and any current left shoulder 
disorder.  See Dolan v. Brown, 9 Vet. App. 358, 363 (1996); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran claims that he has a left shoulder disability at 
the present time and that it is etiologically related to his 
in-service injury and tendonitis.  According to Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), a lay person is 
competent to provide evidence on the incurrance of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.  Based on the above analysis, 
the Board finds that the competent medical evidence and 
opinion does not support a finding that any current left 
shoulder disability is related to the veteran's military 
service.  As there is no objective evidence of degenerative 
changes or arthritis in the left shoulder joint within one 
year of his separation from military service, the provisions 
of 38 U.S.C.A. § 1112, 1137 and 38 C.F.R. § 3.307(a)(3), 
3.309(a) do not allow for the grant of presumptive service 
connection.

It is the Board's determination that a grant of service 
connection is not warranted in this case for a left shoulder 
disability.  While the veteran is competent to report injury 
and symptoms, the preponderance of the medical evidence and 
opinion do not support an etiological relationship between 
the veteran's in-service injury/tendonitis and any current 
left shoulder disability.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
regarding diagnosis and etiology of a disability than the 
appellant's statements.  To the extent that the appellant has 
opined on the etiology of his left shoulder disability, his 
lay evidence is not credible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  To 
this extent, the preponderance of the evidence is against the 
claim for service connection and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 

